Case 3:19-cv-00413-LAB-JLB Document 14 Filed 05/06/19 PageID.39 Page 1 of 1



1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOEL ROSENFELD IRA,                               CASE NO. 19cv413-LAB (JLB)

12                                      Plaintiff,
                                                       ORDER GRANTING EXTENSION OF
                          vs.                          TIME [Dkt. 13]
13
14   MAXWELL TECHNOLOGIES, INC., et al.
                                    Defendants.
15
16         For good cause shown, the parties’ joint motion to extend the time for Defendants to
17   respond to Plaintiff’s complaint is GRANTED. Dkt. 13. Defendants shall file their response
18   by May 31, 2019.
19         IT IS SO ORDERED.
20   Dated: May 6, 2019
21                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
22
23
24
25
26
27
28



                                               -1-
